                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

  THERESA VICTORY, et al.                          CIVIL ACTION

                      v.                           NO. 18-5170

 BERKS COUNTY, et al.


                                            ORDER
        AND NOW, this 15 th day of January 2020, after evaluating the credibility of witnesses and

all adduced evidence as to Plaintiffs' request for permanent injunctive relief consistent with our

November 15, 2019 Order (ECF Doc. No. 325), carefully considering the Defendants' status

reports (ECF Doc. Nos. 328, 333), the parties' Memoranda as to our ability or need to enter

prospective relief (ECF Doc. Nos. 334,337), consistent with our October 17, 2019 Memorandum

(ECF Doc. No. 247), and having applied the standards for prospective relief under the Prison

Litigation Reform Act and our traditional equitable principles and made several specific findings

necessary for permanent injunctive relief in the accompanying Memorandum with Findings of

Fact and Conclusions of Law, it is ORDERED Plaintiffs' request for permanent injunctive relief

in its second amended Complaint (ECF Doc. No. 114) including declaratory judgment, is

GRANTED in part and DENIED in part:

       1.      Plaintiffs' request for a declaratory judgment is DENIED;

       2.      Plaintiffs' request for a permanent injunction upon the entry of judgment is

GRANTED requiring Berks County and each Defendant shall:

               a.     Provide a substantially equivalent amount of time each day during which

cell doors are unlocked and prisoners are permitted to access the dayroom for all Trusty women

and men, unless there is a unit-wide lockdown or individual disciplinary action;
                   b.         Provide substantially equivalent access to phones, microwaves, and

showers to all Trusty women and men, if allowing both Trusty women and men to access those

amenities during time periods when their cell doors are unlocked or during indoor recreation

periods, unless there is a unit-wide lockdown or individual disciplinary action;

                   c.         Provide substantially equivalent visitation conditions for Trusty women and

men including the presence or absence of a physical barrier between prisoners and their visitors;

                   d.         Notify a female or male Trusty inmate, at the time that a male or female

inmate is classified as a Trusty, of that classification by providing a Review for Trusty Status

Memorandum from Berks County Jail System Treatment Staff. This memorandum shall at least

notify the inmate of the following:

                         1.          You are fully sentenced on all charges. If additional charges are

brought against you, your classification status will be reviewed and adjusted accordingly.

                         n.          You have been medically cleared to work and must accept any job

assignment offered to you. If you are no longer medically cleared, your classification status will

be reviewed and adjusted accordingly.

                        m.           If recommended programming interferes with your job assignment,

your program schedule takes priority.

                        1v.          You may also be eligible for work release and furloughs. You may

sign up to speak with your unit counselor about these programs.

                        v.          Formal misconduct citations may result m the loss of Trusty

Classification.

                  e.         For as long as Berks County continues to offer Trusty inmates eligibility for

a home furlough, submit a Partial Confinement Reentry Order to a Trusty inmates' sentencing



                                                       2
judge on a case by case basis after a given Trusty inmate meets the criteria for and requests a home

furlough.

       3.      This permanent injunction is effective upon entry of final Judgment consistent with

today's Order setting briefing on post-trial motions and for possible reasonable attorney's fees.




                                                3
